petitioner's right to petition. Petitioner thereafter filed this petition for
                    writ relief ten months later.
                                As an initial matte, this court must address whether
                    petitioner's writ petition is procedurally proper. The Nevada Legislature
                    amended the anti-SLAPP statutes in October 2013, providing for a direct
                    appeal from a district court order denying a special motion to dismiss. See
                    NRS 41.670(4). The anti-SLAPP statutes previously referred to an appeal,
                    and the Legislature's amendments to Nevada's anti-SLAPP statutes
                    appear to clarify the statute.    See In re Estate of Thomas, 116 Nev. 492,
                    495, 998 P.2d 560, 562 (2000) (explaining "that '[w]here a former statute is
                    amended, or a doubtful interpretation of a former statute rendered certain
                    by subsequent legislation, it has been held that such amendment is
                    persuasive evidence of what the Legislature intended by the first statute"
                    (quoting Sheriff, Washoe Cnty. v. Smith,    91 Nev. 729, 734, 542 P.2d 440,
                    443 (1975))); see also Pub. Emps. Benefits Program v. Las Vegas Metro.
                    Police Dep't, 124 Nev. 138, 157, 179 P.3d 542, 554-55 (2008) (stating that
                    "when a statute's doubtful interpretation is made clear through
                    subsequent legislation, we may consider the subsequent legislation
                    persuasive evidence of what the Legislature originally intended" (internal
                    quotation marks omitted)); Metz v. Metz, 120 Nev. 786, 792, 101 P.3d 779,
                    783-84 (2004) (noting that the Legislature's change to a statute
                    demonstrates legislative intent).
                                Petitioner's writ petition challenging the denial of his special
                    motion to dismiss is therefore procedurally improper, as the order was
                    independently appealable.       See NRS 34.170; NRS 34.330; Pan v. Eighth
                    Judicial Dist. Court, 120 Nev. 222, 224-25, 88 P.3d 840, 841 (2004)
                    (holding that writ relief is not available where the petitioner has a plain,

SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    age.
                 speedy, and adequate remedy in the form of an appeal and writ relief is
                 not available to correct an untimely notice of appeal). Further, petitioner's
                 ten-month delay in filing his petition prevents this court from treating his
                 petition as an appeal of the challenged order.           See NRAP 4(a)(1).
                 Accordingly, we
                             ORDER the petition DENIED. 1




                                                                                            J.



                                                                                            J.




                 cc: Hon. Janet J. Berry, District Judge
                      Joe Panicaro
                      Martin G. Crowley
                      Washoe District Court Clerk




                       'The clerk of this court shall file the documents that petitioner
                 submitted to this court and that were provisionally received in this court
                 between April 1, 2013, and January 24, 2014, and in light of this order, we
                 deny all pending requests for relief as moot.

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e